Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 1 of 17 PageID# 177



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NEWPORT NEWS DIVISION



 COURTNEY E.N. TELLES,

        Plaintiff,

        V.                                                   CIVILNO.4:20cv6


 SEAWORLD PARKS &
 ENTERTAINMENT LLC,

        Defendant.



                                     OPINION AND ORDER


        This personal injury action arises from an incident that occurred on September 30, 2018,

 when Ms. Courtney E.N. Telles("Plaintiff) attended the Howl-O-Scream event at Busch Gardens

 Williamsburg. Plaintiff claims that an unidentified employee of defendant SeaWorld Parks &

 Entertainment LLC's ("Defendant SeaWorld"), who was dressed up as a clown, intentionally

 startled Plaintiff causing her to hit her head on a set of lockers and suffer serious injuries. ECF

 No. 22. Plaintiffs second amended complaint fails to specify in particular counts the exact causes

 of action being pursued against Defendant SeaWorld. However, this Court, in an endeavor to

 clarify these allegations, which are lumped together, has discerned the following alleged causes of

 action and listed them in counts: first, Count I, assault (ECF No. 22 1|10); second. Count II,

 negligence under a premise's liability theory (id. ^ 12); third, Count III, negligent training and

 supervision (id.    14(a)-(b)); fourth, Count IV, simple negligence (id ^14(c)); and fifth, Count

 V, gross negligence (id ^ 14). Defendant SeaWorld now moves to dismiss Plaintiffs second

 amended complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure

 to state a claim. ECF No. 24. The Court concludes that oral argument is unnecessary because the


                                                 1
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 2 of 17 PageID# 178



 facts and legal arguments are adequately presented in the parties' briefs. For the reasons stated

 herein, Counts II, III, and V of the second amended complaint are STRICKEN on the Court's

 own motion, and Defendant SeaWorld's motion to dismiss with respect to the remaining Counts I

 and IV are GRANTED.


                               I.      PROCEDURAL HISTORY


        On November 19, 2019, Plaintiff commenced this personal injury action against Busch

 Entertainment Corp., d/b/a SeaWorld Parks & Entertainment, LLC d/b/a Busch Gardens

 Williamsburg in the Circuit Court for the City of Norfolk seeking $1,500,000 in damages for

 injuries she suffered at Busch Gardens Williamsburg on September 30, 2018.           Circuit Court

 Complaint, ECF No. 1-1 ("Cir. Ct. CompL") at 6.

        On December 20,2019, Defendant SeaWorld removed the action to this Court piirsuant to

 28 U.S.C. §§ 1332, 1441, and 1446. ECF No. 1. On December 27, 2019, Defendant SeaWorld

 filed a motion to transfer this case from the Norfolk Division to the Newport News Division

 pursuant to 28 U.S.C. § 1404 ("Motion to Transfer") as well as a memorandum in support of its

 Motion to Transfer. ECF Nos. 5, 6. On that same date. Defendant SeaWorld filed a motion to

 dismiss for failure to state a claim under Rule 12(b)(6) as well as a memorandum in support of its

 Motion to Dismiss ("First Motion to Dismiss"). ECF Nos. 7, 8. Defendant SeaWorld's First

 Motion to Dismiss sought to dismiss Plaintiffs Complaint with prejudice. ECF No. 7 at 1.

 Defendant SeaWorld's First Motion to Dismiss also stated that Plaintiff "[ijncorrectly identified

 in the caption as'Busch Entertainment Corp. d/b/a SeaWorld Parks & Entertainment, LLC.' Busch

 Entertainment Corporation was converted into a limited liability company on November 19, 2009,

 and thereafter merged with SeaWorld, which is the sole surviving entity." Id. at 1 n.l.
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 3 of 17 PageID# 179



        On December 31, 2019, Plaintiff filed a motion to amend/correct complaint and correct

 misnomer ("Motion to Amend and Correct Misnomer") and a brief in support. EOF Nos. 9, 10.

 On January 2, 2020, Plaintiff sought an extension of time to respond to Defendant SeaWorld's

 First Motion to Dismiss ("First Motion for Extension"). EOF No. 11. On January 2, 2020, the

 Court granted Plaintiffs unopposed Motion to Amend and Correct Misnomer and held that

 Defendant SeaWorld need not file new responsive pleadings and that SeaWorld's previously filed

 responsive pleadings were deemed filed in response to Plaintiffs amended complaint. ECF No.

 12. Plaintiff filed her amended complaint on January 6,2020("First Amended Complaint"). ECF

 No. 13. The First Amended Complaint alleges four claims against Defendant SeaWorld: (1)

 assault; (2) negligence under a premise's liability theory;(3) negligent training and supervision;

 and (4)simple negligence. Id. On January 6, 2020, The Honorable Magistrate Judge Douglas E.

 Miller granted Plaintiffs First Motion for Extension to respond to Defendant SeaWorld's First

 Motion to Dismiss. ECF No. 14.


        On January 17, 2020,the Court granted Defendant SeaWorld's Motion to Transfer and the

 case was transferred from the Norfolk Division to the Newport News Division. ECF Nos. 16, 17.

 On January 17,2020,Plaintifffiled a response in opposition to Defendant SeaWorld's First Motion

 to Dismiss. ECF No. 17. On January 23, 2020, Defendant SeaWorld filed a reply brief. ECF No.

 18. On February 3, 2020, Defendant SeaWorld requested oral argument for its pending First

 Motion to Dismiss, stating that both parties agreed that oral argument was appropriate. ECF No.

 19. On February 24, 2020,the Court conducted a hearing on same("Motion to Dismiss Hearing").

 ECF No. 20. At the conclusion of the Motion to Dismiss Hearing, the Court ruled from the bench

 and granted Defendant SeaWorld's First Motion to Dismiss and dismissed Plaintiffs First

 Amended Complaint as follows. The Court dismissed Count II, the negligence under a premise's
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 4 of 17 PageID# 180



 liability theory claim, and Count III, the negligent training and supervision claim, with prejudice.

 See Transcript of Motion to Dismiss Hearing,ECF No.23("Tr. Mot. to Dismiss Hr'g") at 8:7-10.

 The Court dismissed Count I, the assault claim, and Count IV,the simple negligence claim, without

 prejudice. Id. at 9:6-9; 11:1-6. The Court also granted Plaintiff leave to amend Counts I and IV

 by filing an amended complaint within fourteen (14) days, which was memorialized in a written

 Order. Id; ECF No. 21.

           Based on the Court's bench ruling during the Motion to Dismiss Hearing and its February

 25 Order, Plaintifffiled her second amended complaint("Second Amended Complaint")on March

 6, 2020. S^ Second Amended Complaint, ECF No. 22 ("Second Am. Compl."). The Second

 Amended Complaint provides additional factual details and realleges the same four claims against

 Defendant SeaWorld, and asserts a fifth claim of gross negligence, despite the Court's rulings from

 the bench.'

            On March 20, 2020, Defendant SeaWorld filed the instant Motion to Dismiss Plaintiffs

 Second Amended Complaint("Second Motion to Dismiss") along with a Memorandum in Support

 of its Motion to Dismiss Plaintiffs Second Amended Complaint ("Memorandum in Support").

 ECF Nos. 24, 25. On April 2, 2020, Plaintiff filed a motion and brief in support for extension of

 time to file a response to Defendant SeaWorld's Motion to Dismiss ("Second Motion for

 Extension"), which was granted by The Honorable Magistrate Douglas E. Miller on April 3, 2020.

 ECF Nos. 26, 27. Plaintiff filed her response in opposition to Defendant SeaWorld's Second

 Motion to Dismiss on May 4, 2020, and conceded that the Court previously ruled "that this case

 may continue as to the intentional tort of assault...."("Response in Opposition"). ECF No. 28 at


 'The Court during the Motion to Dismiss hearing did not give Plaintiff leave to amend her First Amended Complaint
 to add additional claims, such as the new gross negligence claim. Instead the Court granted Plaintiff limited leave to
 amend her assault claim (Count I) and simple negligence claim (Count IV).        Tr. Mot. to Dismiss Hr'g at 9:6-9-
 11:1-6.
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 5 of 17 PageID# 181



 1-2. On May 11, 2020, Defendant SeaWorld filed its reply to Plaintiffs Response in Opposition

 ("Reply"). ECF No. 29. The Court in this era of pandemics declined to set the matter for hearing

 because the facts and legal arguments are adequately presented in the parties' briefs and oral

 argument would not aid in the Court's decisional process. See Fed. R. Civ. P. 78. Defendant

 SeaWorld's Second Motion to Dismiss is now before the Court. ECF No. 24.

                                II.     FACTUAL BACKGROUND


           The facts recited herein are drawn from the Plaintiffs Second Amended Complaint and are

 assumed true only for purposes of deciding the motion to dismiss currently before the Court. They

 are not to be considered factual findings by this Court. See Erickson v. Pardus. 551 U.S. 89, 94

 (2007).

        This personal injury action arises from an unidentified SeaWorld employee, who was

 dressed up as a clown,intentionally startling Plaintiff causing her to hit her head on a set of lockers

 (the "Howl-O-Scream Incident"). Sec. Am.Compl. fl5-9. Specifically, on September 30,2018,

 at approximately 6:55 p.m., Plaintiff and a friend, Mr. John Dickerson ("Mr. Dickerson"), were

 attending the Howl-O-Scream Halloween event at Busch Gardens amusement park located in

 Williamsburg, Virginia ("Busch Gardens Williamsburg"). S^ id                 1,6,13. Busch Gardens

 Williamsburg is owned and operated by Defendant SeaWorld.

           According to the Second Amended Complaint, Plaintiff and Mr. Dickerson were lawfully

 situated at the set of blue rental lockers located near the entrance of the ride Tempesto, which is in

 the Italy section of Busch Gardens Williamsburg, when the Howl-O-Scream Incident occurred.

 Id 12. Plaintiff states that she and Mr. Dickerson were attempting to secure their personal items

 in the blue rental lockers in order to ride Tempesto, when "a fully costumed, make-up dressed,

 bald-head, angry-yet odd, smiling park employed clown" crept up behind her, "whisper[ed]
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 6 of 17 PageID# 182



 something unintelligible in her right ear... and then hoUer[ed] out[.]" Id fl 7-8. Plaintiff alleges

 that when the unidentified employee of Defendant SeaWorld crept up behind her she was bent

 over, facing the lockers, focused on securing her belongings, and "unaware of what was going on

 behind her." Id    6-8. However,Plaintiff also states that right before the unidentified employee

 crept up behind her, "she felt and could quickly sense something awry." Id ^ 8. Plaintiff alleges

 that the unidentified employee of Defendant SeaWorld intentionally startled, assaulted and

 frightened her, causing her to "lurch[] up, shocked, scared and totally frightened. . . [and] fall

 backwards and strike her head on a set of lockers. .. ." Id m 9, 10, 12. Plaintiff alleges that

 immediately after the Howl-O-Scream Incident, she felt pain and that "the costumed clown and

 another defendant employed actor quickly exited the blue rental locker area in unison. . . [and

 were] not seen again while the Plaintiff is at the theme park." Sec. Am. |
                                                                          Compl. 9. Plaintiff

 contends that her friend, Mr. Dickerson, witnessed the entire Howl-O-Scream Incident. Id

        Plaintiff alleges that an unidentified employee of Defendant SeaWorld startled her, and

 that his true identity was concealed because he was "fully costumed, [and] dressed [as a] bald-

 head[ed], angry-yet odd, smiling clown." Id          7,11. Plaintiff also contends that "[t]he only

 information known by the [P]laintiff was that the clown was a[n][alleged] male employee, wearing

 a costume with red hair, a frilled collar and had on exaggerated makeup." Id T| 11. Plaintifffurther

 argues that she had a "reasonable expectation ofbeing in located in a safe zone," and was "mentally

 not expecting to be intentionally frightened, scared, or startled by a Howl-O-Scream actor." Id

 6-7. As a result of the Howl-O-Scream Incident, Plaintiff contends that has sustained serious and

 permanent injuries from alleged interaction, which "will continue to disable [Pjlaintiff from all

 other activities formerly associated with her person and station in life." Id   15-18.
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 7 of 17 PageID# 183



                                     III.    LEGAL STANDARD


         Defendant SeaWorld moves to dismiss Plaintiffs Second Amended Complaint pursuant to

 Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief

 can be granted. The function of a motion to dismiss under Rule 12(b)(6) is to test the legal

 sufficiency of the complaint Neitzke v. Williams. 409 U.S. 319, 326-27(1989).

         A Rule 12(b)(6) motion permits dismissal of a complaint where it "fail[s] to state a claim

 upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion must be read

 in conjunction with Rule 8(a)(2), which requires "a short and plain statement of the claim showing

 that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), so as to "give the defendant fair notice

 of what the . . . claim is and the grounds upon which it rests." Bell Atl. Corp. v. Twomblv. 550

 U.S. 544, 550(2007)(internal quotation omitted). To survive a motion to dismiss, the complaint

 need not contain detailed factual allegations, but the "[f]actual allegations must be enough to raise

 a right to relief above the speculative level." Twomblv. 550 U.S. at 555. The claim must be

 "plausible on its face." Id at 570.

         When reviewing the legal sufficiency of a complaint, the Court must construe the factual

 allegations "in the light most favorable to plaintiff." Schatz v. Rosenberg. 943 F.2d 485, 489(4th

 Cir. 1991)(quotation omitted); Davis. 896 F. Supp. at 566 (citing Martin Marietta Corp. v. Inf1

 Telecomm. Satellite Org.. 991 F.2d 94, 97 (4th Cir. 1992)). "Although a complaint need not

 contain detailed factual allegations, '[Ijactual allegations must be enough to raise a right to relief

 above the speculative level on the assumption that all the allegations in the complaint are true.'"

 Andreana v. Virginia Beach City Pub. Sch.. No. 2:17-CV-574,2018 WL 2182297, at *5(E.D. Va.

 May 9, 2018)(quoting Twpmbly,550 U.S. at 555).

        Legal conclusions, which provide the complaint's framework, are not entitled to the



                                                    7
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 8 of 17 PageID# 184



 assumption of truth if they are not supported by factual allegations. Ashcroft v. Iqbal. 556 U.S.

 662, 664 (2009). "Threadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice." Id at 678. If the factual allegations alleged by the plaintiff

 do not nudge the plaintiffs claims "across the line from conceivable to plausible, their complaint

 must be dismissed." Twomblv. 550 U.S. at 570. Additionally,"a plaintiff may not introduce new

 allegations or new facts in an opposition to a defendant's motion to dismiss." Hooker v. Disbrow.

 No. 1:16-CV-1588-GBL-JFA, 2017 WL 1377696, at *4(E.D. Va. Apr. 13, 2017)(citing Barclay

 White Skansa. Inc.v. Battelle Mem'l Inst.. 262 Fed. Appx. 556, 563 (4th Cir. 2008)(stating that

 plaintiffs may not amend their complaint through briefs in opposition to a motion for summary

 judgment)).

          The Fourth Circuit has held that a motion to dismiss under Rule 12(b)(6) should be granted

 only in "very limited circumstances." Rogers v. Jefferson-Pilot Life Ins. Co.. 883 F.2d 324, 325

 (4th Cir. 1989). However, dismissal is appropriate if it appears that the plaintiff is not "entitled to

 relief under any legal theory which might plausibly be suggested by the facts alleged." Harrison

 V. United States Postal Serv.. 840 F.2d 1149, 1152 (4th Cir. 1988)(citation omitted); Davis v.

 Hudeins, 896 F. Supp. 561, 566 (E.D. Va. 1995)(citing Conlev v. Gibson. 355 U.S. 41, 45-46

 (1957)).

                                             IV.       DISCUSSION


          As noted above, Plaintiffs Second Amended Complaint asserts five^ causes of action

 against Defendant SeaWorld in relation to the Howl-O-Scream Event. Defendant SeaWorld,in its

 Second Motion to Dismiss, seeks dismissal of all Plaintiffs claims.



 ^ It is unclear to the Court whether Plaintiffs Second Amended Complaint actually seeks to replace her original claim
 of simple negligence with a gross negligence claim or whether Plaintiff seeks to also allege a claim for gross
 negligence in addition to her claim of simple negligence.
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 9 of 17 PageID# 185



          However, before the Court turns to the merits of Defendant SeaWorld's Second Motion to

 Dismiss, the Court notes that Plaintiffs Second Amended Complaint does not comport with the

 Court's bench ruling during the Motion to Dismiss Hearing for two reasons—first, Plaintiffs

 Second Amended Complaint reasserts the very claims—Count II, the negligence under a premise's

 liability theory claim, and Count III, the negligent training and supervision claim—that the Court

 previously dismissed with prejudice; and second. Plaintiffs Second Amended Complaint seeks to

 assert a new claim of gross negligence, without leave of the Court.

          Plaintiff in her Response in Opposition, "acknowledges that she refiled her original

 negligence cause of action, in abundance of caution, to maintain any and all factual underpinnings

 that were considered in this Honorable Court's ruling [during the Motion to Dismiss Hearing] ...

 [And]Plaintiff understands that the negligence count is stricken by this Court." ECF No. 28 at 1-

 2. However, Plaintiffs Response in Opposition does not address her new claim of gross

 negligence.

          During the Motion to Dismiss Hearing, the Court only granted Plaintiff leave to amend her

 assault claim (Count I) and simple negligence claim (Count IV).^ Nonetheless, Plaintiff reasserted

 Counts II and III and seems to add a fifth claim of gross negligence. These claims exceed scope

 of the Court's bench ruling and thus are not properly before the Court. Therefore, on the Court's

 own Motion, Count II, Count III, and Count V,Plaintiffs new gross negligence claim, are hereby

 stricken pursuant to Rule 12(1) of the Federal Rules of Civil Procedure. Accordingly, Defendant

 SeaWorld's Second Motion to Dismiss with respect to these claims is dismissed as moot. Because

 Counts II, III, and V are stricken, the only issues before the Court is whether Plaintiffs remaining



 ^ During the Motion to Dismiss Hearing, the Court did not dismiss with prejudice Plaintiffs Count IV,simple
 negligence claim, instead the Court only dismissed Count II, the negligence under a premise's liability theory claim,
 and Count III, the negligent training and supervision claim.
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 10 of 17 PageID# 186



  causes of actions, Counts I (negligence) and IV (simple negligence), as amended, state claim for

  relief sufficient to survive Defendant SeaWorld's pending Motion to Dismiss. The Court will

  address each claim in turn.


         A.     Plaintiff's Assault Claim


         As noted above, Count I asserts a state law claim of assault against Defendant SeaWorld.

  See Sec. Am. Compl. ^10. To state a claim of assault under Virginia law, a plaintiff must allege

  that "(1)'an act intended to eause either[(a)]harmful or offensive contact with another person

 or[(b)]apprehension of such contact'(2)'that creates in that other person's mind a reasonable

 apprehension of an imminent battery.'" Dao v. Faustin. 402 F. Supp. 3d 308,317(E.D. Va. 2019)

 (quoting Koffman v. Garnett. 574 S.E.2d 258, 261 (Va. 2003)((citing Restatement (Second) of

 Torts § 21 (1965)). "Unlike the tort of battery, '[tjhere is no requirement that the victim of such

 acts be physically touched.'" Pendleton v. Nat'l Wildlife Fed'n. No. CIV.A 5:IOCV00009, 2010

 WL 1212566, at *4(W.D. Va. Mar. 26, 2010)(quoting Etherton v. Doe. 268 Va. 209, 597 S.E.2d

 87, 89(Va. 2004)).

         Plaintiffs claim for assault is premised on the HowhO-Seream Incident that occurred on

 September 30, 2018, while Plaintiff and her friend Mr. Dickerson attended the HowFO-Scream

 event at Busch Gardens Williamsburg.         Sec. Am. Compl.      1,7. As previously summarized.

 Plaintiff alleges that while she was attempting to secure her personal items in the blue rental

 lockers, an alleged employee of Defendant SeaWorld, who was dressed up as a clown, crept up

 behind her, "whisper[ed] something unintelligible in her right ear . . . and then holler[ed] out[.]"

 Id.   5-8. Plaintiff alleges that when the unidentified employee of Defendant SeaWorld crept up

 behind her she was bent over,facing the lockers,focused on securing her belongings, and "unaware

 of what was going on behind her." Id TUf 6-8. However, Plaintiff also states that right before the


                                                 10
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 11 of 17 PageID# 187



  unidentified employee of Defendant SeaWorld crept up behind her, "she felt and could quickly

  sense something awry." Id T| 8. Plaintiff alleges that the unidentified employee of Defendant

  SeaWorld intentionally startled, assaulted and frightened her, causing her to "lurch[] up, shocked,

 scared and totally frightened. . . [and] fall backwards and strike her head on a set of lockers. ..."

 1411119, 10, 12.

         Defendant SeaWorld contends that Plaintiffs Count I should be dismissed because

 Plaintiffs Second Amended Complaint, like the First Amended Complaint, "fails to plead any

 actual threat, 'harmful or offensive contact'(she pleads no physical contact at all), or other details

 [from the Howl-O-Scream Incident] that would lead to a plausible claim for tortious assault." ECF

 No.25 at 4. In fact, Defendant SeaWorld argues that the entire factual support for Plaintiffs Count

 I "is the allegation that 'plaintiff was intentionally startled, assaulted, and frightened. . .     Id.

 (citing Sec. Am. Compl. ^ 10). Defendant SeaWorld also contends that Plaintiffs attempt to

 provide additional support for Count I—namely, the allegation that "[a] man [dressed as a clown]

 whisper[ed] something unintelligible in to [Plaintiffs] right ear and side of her front-facing head

 and then hollers out!" (Sec. Am. Compl. H 8)—is insufficient to plausibly suggest that Plaintiff

 was placed in reasonable apprehension of imminent battery. ECF No. 25 at 4-5. This is because

 "there is no mention ofany contact whatsoever,and whatever the clown said was 'unintelligible'—

 which, by definition, means she didn't hear what he said and could not have plausibly thought it

 was a threat that would cause a reasonable apprehension of imminent battery." Id

         Defendant SeaWorld relies Eastern District of Virginia case, Dalv v. Virginia. No.

 3:14CV250-HEH, 2014 WL 2759078, at *10 (E.D. Va. June 17, 2014), as support. In Daly, the

 court found that Virginia ABC agents who allegedly "bang[ed] on the passenger's side window

 and shout[ed] at [p]laintiff may have been unsettling, but falls short of plausibly placing [p]laintiff


                                                   11
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 12 of 17 PageID# 188



  in reasonable apprehension of bodily harm." No. 3:14CV250-HEH, 2014 WL 2759078, at *10

 (E.D. Va. June 17, 2014). Based on Daly. Defendant SeaWdrld contends that "[i]f banging on a

  window and shouting is not enough to state a claim for assault, then certainly Plaintiffs claims

 [regarding the Howl-O-Scream Incident] . . . must fail as a matter of law. The fact that Plaintiff

  has alleged she was in a "safe zone" [the] "Howl-O-Scream"[event] does nothing to change the

  analysis." Id. at 5.

          The Court previously dismissed Plaintiffs Count I without prejudice because it could not

 reasonably infer from the facts alleged in Plaintiffs First Amended Complaint that the Howl-O-

 Scream Incident and the actions of the unidentified employee of Defendant SeaWorld stemming

 thereof constituted an assault against Plaintiff. Mot. to Dismiss Tr. at 9:6-10("...but you're going

 to have to set forth the facts which constitute an assault. It's not present in these facts."). The

 Court has reviewed Plaintiff s Second Amended Complaint finds that Plaintiff has failed to cure

 this factual deficiency and provide this Court with allegations that could "nudge [P]laintiffs claims

 'across the line from conceivable to plausible.'" Twomblv. 550 U.S. at 570.

          Specifically, the Court finds that Plaintiffs Second Amended Complaint does not

 adequately allege necessary elements of assault—i.e. any actual threat, "harmful or offensive

 contact[,]" or any apprehension of an immediate battery. Rather, the Court finds that Plaintiffs

 attempt to bolster her assault claim through the addition of factual allegations—^namely, the

 allegation that the unidentified employee of Defendant SeaWorld whispered something

 unintelligible in her right ear before hollering out—falls short of plausibly placing Plaintiff in

 reasonable apprehension of bodily harm.'^ The Court reaches this conclusion because any

 inference of Plaintiffs apprehension of imminent battery by the unidentified employee of


 ^ The Court finds that the new factual allegations in Plaintiffs Second Amended Complaint also fail to plead that
 there was an actual threat or harmful or offensive contact.

                                                           12
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 13 of 17 PageID# 189



  Defendant SeaWorld is discredited by the affirmative allegations that (1) prior to the employee

  hollering out Plaintiff was bent over, facing the lockers, focused on securing her belongings,

  unaware of what was going on behind her; and(2)that she could not comprehend the forewarning

  unintelligible whisper.

         Moreover, the Court finds that Plaintiffs allegations in her Second Amended Complaint

  are insufficient to establish a cause of action for assault based on relevant case law in the Eastern

 District of Virginia as well in the Virginia state courts. For example, the Virginia Supreme Court

 in Kauftnan held that the plaintiffs pleadings were insufficient to establish a claim of assault

 against defendant because the plaintiff did not have apprehension of imminent battery "in the very

 short period of time that it took the coach to lift Andy into the air and throw him violently to the

 ground." 574 S.E.2d at 261;^also Bowles v. Mav. 166 S.E. 550, 553 (Va. 1932)(holding that

 the facts ofrecord were insufficient to prove a claim for assault, where the only evidence to support

 the claim was that the defendant shook his finger at the plaintiff"while the parties were seated and

 plaintiff was some eight feet or more from where defendant was sitting"). Similarly, the district

 court in Dalv, dismissed the plaintiffs assault claim and found that allegations of Virginia ABC

 officers "banging on the passenger's side window and shouting at [the pjlaintiff[while he was in

 the vehicle] may have been unsettling, [but fell] short of plausibly placing [the p]laintiff in

 reasonable apprehension of bodily harm." No. 3:14CV250-HEH, 2014 WL 2759078, at *10(E.D.

 Va. June 17, 2014);^ Balas v. Huntington Ingalls Industries. Inc.. 711 F.3d 401, 412 (4th Cir.

 2013)(affirming the dismissal of the plaintiffs assault claim because plaintiff failed to show that

 her supervisor's hug"was harmful or offensive, or that[her supervisor]intended the hug to involve

 any contact beyond the hug itself or intended to make [the plaintiff] think that it would. The

 circumstances indicate that the requisite intent was absent, and any apprehension of an imminent


                                                  13
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 14 of 17 PageID# 190



  battery [the plaintiff] might have felt was not objectively reasonable.").

         Accordingly, Count I of Plaintiffs Second Amended Complaint is dismissed and

  Defendant SeaWorld's Second Motion to Dismiss is granted.

         B.      Plaintiff's Negligence Claim


         Count rV of Plaintiffs Second Amended Complaint asserts a simple claim of negligence

  against Defendant SeaWorld. Sec. Am. Compl. *\\ 14(c). However, based on Plaintiffs Response

 in Opposition to Defendant SeaWorld's Second Motion to Dismiss,it seems that Plaintiff no longer

 seeks to assert any type of negligence claim against Defendant SeaWorld. ECF No. 28 at 1-2

 ("Plaintiffasks this court to only sustain, consistent with its ruling from the bench at oral argument

 the denial of the motion as to the civil assault cause of action. . . . Plaintiff understands that the

 negligence count is stricken by this Court."). To the extent Plaintiff misunderstood the Court's

 ruling from the bench during the Motion to Dismiss Hearing—which permitted Plaintiffto proceed

 with Count IV—and Plaintiff has not conceded the viability of her negligence claim, the Court

 will briefly discuss such claim below.

         To state a claim of negligence under Virginia law, a "[pjlaintiff must allege that (i)

 [djefendants owed him a legal duty; (ii) [djefendants breached that legal duty; (iii) [pjlaintiff

 suffered damages; and (iv) the damages were proximately eaused by [djefendants' actions."

 Vaughn V. Patient First. No.4:16CV39,2016 WL 11673421,at *5(E.D. Va. Aug. 10,2016)(citing

 Federico v. Lincoln Militarv Hous.. LLC. 127 F. Supp. 3d 623,641 (E.D. Va. 2015)).

         Plaintiffs Second Amended Complaint alleges that Defendant SeaWorld was negligent

 because (1) it owed various duties to Plaintiff including, the duty "to exercise reasonable care for

 the safety of the [Pjlaintiff]^;]"(2)that Defendant SeaWorld breached such duties;(3)that Plaintiff

 suffered serious injuries as a result of Defendant SeaWorld's breaches and the Howl-O-Scream



                                                  14
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 15 of 17 PageID# 191



  Incident; and (4) that Defendant SeaWorld's "negligence and recklessness" was "a direct and

  proximate" cause of Plaintiffs injuries and damages. Sec. Am. Compl.         14(c), 15-17.

         Defendant SeaWorld contends that Plaintiffs Count IV must be dismissed because

  Plaintiff fails to plead (1) "facts showing how [Defendant] SeaWorld breached any duty to

  Plaintiff, or that any such breach was the proximate cause of her alleged damages [from the Howl-

 0-Scream Incident;]" and (2)"any respondent superior liability such that [Defendant] SeaWorld

 could be liable for the unknown employee's actions." ECF No. 25 at 6. Specifically, Defendant

 SeaWorld argues that Plaintiffs negligence claim rests on three duties:(1) the duty to "exercise

 ordinary care in the maintenance ofits premises to protect the plaintifffrom harm and owed a duty

 to warn of any dangerous or hazardous conditions."(Sec. Am. Compl.           4,14(d));(2)the duty to

 train, supervise, and monitor its employees; (id         14(a)-(b)); and (3) the duty to "exercise

 reasonable care for Plaintiffs safety[]"(id ^[14(c)). Two of these duties—the duty to maintain the

 premises and the duty to train, supervise, and monitor its employees—were dismissed by this Court

 during the Motion to Dismiss Hearing. Id at 7. Defendant SeaWorld argues to the extent it did

 have a duty "to exercise reasonable care for Plaintiffs safety[,]" Plaintiff has failed to "plead any

 factual allegations tending to show that [Defendant] SeaWorld was, itself, negligent, nor does

 Plaintiff plead a breach of duty attributable to [Defendant] SeaWorld." Id

         Defendant SeaWorld also argues that to the extent Plaintiff relies on the theory of

 respondeat superior as a basis for attributing liability to Defendant SeaWorld for the unidentified

 employee's alleged intentional actions that caused the Howl-O-Scream Incident, the Second

 Amended Complaint offers no new substantive support for this allegation. Moreover, SeaWorld

 argues "[e]ven if Plaintiff were able to establish the clown was a SeaWorld employee, she pleads

 that the clown's acts were intentional...[and][o]ne cannot be intentionally negligent in Virginia."


                                                 15
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 16 of 17 PageID# 192



  Id. at 8 n.3 (quoting Willoughbv v. Virginia. Civil Action No. 3:16cv784, 2017 U.S. Dist. LEXIS

  153417, at *17(E.D. Va. Sep. 20, 2017)).

         The Court agrees and finds that Plaintiffs Second Amended Complaint fails to plausibly

  allege a claim of negligence against Defendant SeaWorld. At bottom, the Court takes issue with

 the "duty" and "breach" prongs requisite to establishing simple negligence. Specifically, the Court

 finds that even though Plaintiffs Second Amended Complaint alleges that Defendant SeaWorld

 had a duty "to exercise reasonable care for Plaintiffs safety[,]" Plaintiff fails provide any factual

 allegations to show how Defendant SeaWorld breached such duty in connection with the Howl-0-

 Scream Incident, or how Defendant SeaWorld would be responsible for its unidentified

 employee's alleged actions during the Howl-O-Scream Incident. "Negligence cannot be presumed

 solely because an accident occurred." Kerzner v. Home Depot. U.S.A.. Inc.. No. 2:19-CV-618,

 2020 WL 1237009, at *2(E.D. Va. Mar. 13, 2020). Thus, because Plaintiff has failed to satisfy

 the duty and breach prongs required to establish simple negligence, Plaintiffs Count IV is

 dismissed and Defendant's Second Motion to Dismiss Count IV should be granted.

                                      V.      CONCLUSION


         For the foregoing reasons, Plaintiffs Counts II, III, and V of the Second Amended

 Complaint are STRICKEN pursuant to Rule 12(f) of the Federal Rules of Civil Procedure. ECF

 No. 22. Accordingly, Defendant SeaWorld's Second Motion to Dismiss with respect to such

 counts is hereby DISMISSED AS MOOT. ECF No. 24. Defendant SeaWorld's Second Motion

 to Dismiss with respect to the remaining Counts 1 and IV is GRANTED. Id In essence, this case

 is dismissed in its entirety.




                                                 16
Case 4:20-cv-00006-RGD-DEM Document 30 Filed 09/03/20 Page 17 of 17 PageID# 193




       The Clerk is DIRECTED to forward a copy of this Order to all Counsel of Record.



       IT IS SO ORDERED.


                                                                    - Mtn*; District Jud^e
                                                       cnior United St
                                                   UMTED STATES DISTRICT JUDGE
 Norfolk, VA^
 September      ,2020




                                           17
